DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 18-19 recites the limitation "the inner surface” and “the outer surface”.  There is insufficient antecedent basis for this limitation in the claim. The terms "the inner surface” and “the outer surface” were accepted to mean "the inner sealing surface” and “the outer sealing surface” for the purpose of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190046698 A1 (Loske), hereinafter Loske, in view of US 8167857 B2 (James), hereinafter James.
Regarding claim 1, Loske teaches a vacuum-adherent pouch device (Fig. 1-4a) for use in a fluid containment system for use in collecting and containing effluent from a bodily orifice [0006], the vacuum-adherent pouch device comprising: a vacuum-adherent base (the device as shown in Fig. 1) including: a wall (4) including structure defining an opening (2), the wall further having an air permeable lower surface [0050], 
Loske fails to teach that the pouch further includes a drain.
James teaches a fluid containment system (unlabeled figure) comprising a pouch (6) configured to collect fluids (Col. 2, lines: 28-32), the pouch further including a drain (8).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske by incorporating the drainage system of James to reduce the frequency of device changing and improve sanitation (James Col. 2: lines 13-17).


    PNG
    media_image1.png
    352
    762
    media_image1.png
    Greyscale

Annotated Figure 1



Regarding claims 2-4, Loske in view of James teaches the device of claim 1. 
Loske further teaches the wall comprises reticulated foam [0017, 0018], wherein the wall forms a ring shape (Fig. 1) with an external protrusion (4a).  

Regarding claim 5, Loske in view of James teaches the device of claim 1. 
Loske further teaches the negative pressure coupling fluidly couples to the external protrusion (Fig. 1) at the connection of components (5) and (4b).  

Regarding claim 7, Loske in view of James teaches the device of claim 1. 
Loske further teaches the inner surface includes an aperture (2) sized to surround the bodily orifice.  

Regarding claim 9, Loske in view of James teaches the device of claim 1. 
Loske further teaches the air permeable lower surface (4) 5includes an air permeable skin contact layer as shown in Fig. 2a between (4) and (20)

Regarding claim 11, Loske teaches a fluid containment system (Fig. 1) for use in collecting and containing effluent from a bodily orifice [0006], the fluid containment system comprising: 
a vacuum-adherent pouch device, including: 
a vacuum-adherent base (the device as shown in Fig. 1) further including:  
5a foam wall (4) defining an opening (2), the foam wall further having an air permeable lower surface [0050]; and 
a sealing layer (1) coupled to top and side portions of the foam wall (Fig. 2a), the sealing layer forming an inner sealing surface and an outer sealing surface (Annotated Figure 1), the inner sealing surface and the outer sealing surface being substantially coplanar 10with the air permeable lower surface (Annotated Figure 1), the inner sealing surface formed within the opening of the foam wall and the outer sealing surface formed outside the foam wall (Annotated Figure 1), 
a pouch configured to collect fluids [0007], the pouch coupled to the sealing layer at the inner sealing surface [0011], and 

a negative pressure pump (6) having one or more ports, one of the one or more ports coupled to the negative pressure coupling (via 5).
Loske fails to teach the pouch further including a drain or an effluent container having one or more effluent ports, one of the one or more effluent 20ports coupled to the drain.  
James teaches use of a pouch (6) including a drain (8). James further teaches an effluent container (18) having one of more effluent ports (20), one of the one or more effluent 20ports coupled to the drain (unlabeled figure).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske by incorporating the drainage system of James to reduce the frequency of device changing and improve sanitation (James Col. 2: lines 13-17)
	
Regarding claim 12, Loske in view of James teaches the device of claim 11. Loske further teaches a negative pressure pump (6) having a first port coupled to the negative pressure coupling (5a) and James further teaches a negative pressure pump (30) with a second port (28) coupled to one of the one or more effluent ports (22) of the effluent container (18).
Loske in view of James fails to teach a single negative pressure pump having a first port and a second port as claimed. However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Regarding claims 13-15, Loske in view of James teaches the device of claim 11.
James further teaches5 the effluent container (18) includes a first effluent port (20) coupled to the drain (8) of the pouch (6) and a second effluent port (22) coupled to a vacuum source (30) (Col. 5: lines 1-11).  James further teaches the second effluent port is coupled to a central hospital vacuum line (Col. 4: lines 42-45) or to one of the one or more ports of the negative pressure pump (Col. 3: lines 51-55).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske with the teachings of James to include an effluent container to drain the pouch in order to reduce the frequency of device changing and improve sanitation (James Col. 2: lines 13-17).

Regarding claims 16, 17 and 19, Loske in view of James teaches the device of claim 11.
Loske further teaches the foam wall forms a ring shape (Fig. 1) with an external 15protrusion (4a).  Loske further teaches the negative pressure coupling (5, 5a, 5b) fluidly .  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loske in view of James and further in view of US 20080287892 A1 (Khan et al.), hereinafter Khan.
Regarding claim 6, Loske in view of James teaches the device of claim 1. Loske further teaches that the outer sealing surface (1a) includes a skin adherent [0036] but fails to teach that the inner surface includes a skin adherent. 
Khan teaches a vacuum adherent pouch device (Fig. 3) wherein the inner surface (Annotated Figure 2) and the outer surface (58) include a skin adherent (78).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James with the inner sealing surface skin adherent of Khan in order to help retain the wound separator in place [Khan 0028].

Regarding claim 18, Loske in view of James teaches the device of claim 11. Loske further teaches that the outer sealing surface (1a) includes a skin adherent [0036] but fails to teach that the inner surface includes a skin adherent. 
Khan teaches a vacuum adherent pouch device (Fig. 3) wherein the inner surface (Annotated Figure 2) and the outer surface (58) include a skin adherent (78).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Loske in view of James and further in view of US 20120029450 A1 (Grum-Schwensen), hereinafter Grum-Schwensen.
Regarding claim 8, Loske in view of James teaches the device of claim 1, but fails to teach that the inner sealing layer is selectively puncturable.
Grum-Schwensen teaches an ostomy appliance (Fig. 1) wherein the inner surface (15) is selectively puncturable [0017].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James to include to selectively puncturable inner surface of Grum-Schwensen in order to customize the opening for the patient [0003].


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loske in view of James and further in view of EP 3406275 A1 (Banasiewicz), hereinafter Banasiewicz.
Regarding claim 10, Loske in view of James teaches the device of claim 1. Loske teaches the vacuum tube (5) has an opening (5b) through sealing layer, but fails to teach creating the tube channel through the foam wall.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James with the teachings of Banasiewicz to limit the number of penetrations and limit the risk of seal failure. The teachings of Banasiewicz also allow for improved sanitation and cleanliness of the fistula by eliminating biofilms [0043].

Regarding claim 20, Loske in view of James teaches the device of claim 1. Loske teaches the vacuum tube (5) has an opening (5b) through sealing layer, but fails to teach creating the tube channel through the foam wall.
Banasiewicz teaches a wound treatment apparatus (Fig. 4) wherein a tube channel (24) is formed through one or more portions 5of the sealing layer (26) and the foam wall (23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loske in view of James with the teachings of Banasiewicz to limit the number of penetrations and limit the risk of seal failure. The teachings of Banasiewicz also allow for improved sanitation and cleanliness of the fistula by eliminating biofilms [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             
/Benjamin J Klein/           Primary Examiner, Art Unit 3781